IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,797


EX PARTE MANUEL RUELAS-SIGALA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 3802 IN THE 84TH DISTRICT COURT

FROM OCHILTREE COUNTY



 
 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with
a child and sentenced to ten years' imprisonment. The Seventh Court of Appeals affirmed his
conviction. Ruelas-Sigala v. State, No. 07-05-00431-CR (Tex. App.-Amarillo, delivered June 6,
2006, no pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to advise him of his right to file a petition for discretionary review pro se.  
	Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to advise Applicant
of his right to petition for discretionary review pro se. The trial court recommends that relief be
granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant
is entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment
of the Seventh Court of Appeals in Cause No. 07-05-00431-CR that affirmed his conviction in Case
No. 3802 from the 84th District Court of Ochiltree County. Applicant shall file his petition for
discretionary review with the Seventh Court of Appeals within 30 days of the date on which this
Court's mandate issues.
	Applicant's remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).

Delivered: November 21, 2007
Do not publish